UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Life Technologies Corporation (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) 53217V109 (CUSIP Number) November 19,2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index: Page 8 CUSIPNo. 53217V109 Page2 of 10 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). GLENVIEW CAPITAL MANAGEMENT, LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 9,450,612 7. Sole Dispositive Power None 8. Shared Dispositive Power 9,450,612 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.1% based on 186,727,590 shares outstanding1 Type of Reporting Person: OO 1The Reporting Person may be deemed to be the beneficial owner of shares received upon exercise of certain options. CUSIPNo. 53217V109 Page3 of 10 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). LAWRENCE M. ROBBINS 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power None 6. Shared Voting Power 9,450,612 7. Sole Dispositive Power None 8. Shared Dispositive Power 9,450,612 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.1% based on 186,727,590 shares outstanding2 Type of Reporting Person: IN 2The Reporting Person may be deemed to be the beneficial owner of shares received upon exercise of certain options. CUSIPNo. 53217V109 Page4 of 10 Pages Item 1(a).Name of Issuer Life Technologies Corporation (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices 5791 Van Allen Way, Carlsbad, CA92008 Item 2(a). Name of Person Filing This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)Glenview Capital Management, LLC (“Glenview Capital Management”); ii) Lawrence M. Robbins (“Mr. Robbins”). This Statement relates to Shares (as defined herein) held for the accounts of Glenview Capital Partners, L.P., a Delaware limited partnership (“Glenview Capital Partners”), Glenview Capital Master Fund, Ltd., a Cayman Islands exempted company (“Glenview Capital Master Fund”), Glenview Institutional Partners, L.P., a Delaware limited partnership (“Glenview Institutional Partners”), GCM Little Arbor Master Fund, Ltd., a Cayman Islands exempted company (“GCM Little Arbor Master Fund”), GCM Little Arbor Institutional Partners, L.P., a Delaware limited partnership (“GCM Little Arbor Institutional Partners”), GCM Little Arbor Partners, L.P., a Delaware limited partnership (“GCM Little Arbor Partners”), GCM Opportunity Fund, L.P., a Delaware limited partnership (“GCM Opportunity Fund”), Glenview Capital Opportunity Fund, L.P., a Delaware limited partnership (“Glenview Capital Opportunity Fund”) and Glenview Offshore Opportunity Master Fund, Ltd., a Cayman Islands exempted company (“Glenview Offshore Opportunity Master Fund”). Glenview Capital Management serves as investment manager to each of Glenview Capital Partners, Glenview Capital Master Fund, Glenview Institutional Partners, GCM Little Arbor Master Fund, GCM Little Arbor Institutional Partners, GCM Little Arbor Partners, GCM Opportunity Fund, Glenview Capital Opportunity Fund and Glenview Offshore Opportunity Master Fund.Mr. Robbins is the Chief Executive Officer of Glenview Capital Management.In such capacities, Glenview Capital Management and Mr. Robbins may be deemed to have voting and dispositive power over the Shares held for such accounts. CUSIPNo. 53217V109 Page5 of 10 Pages Item 2(b). Address of Principal Business Office or, if none, Residence The address of the principal business office of each of Glenview Capital Management and Mr. Robbins is 767 Fifth Avenue, 44th Floor, New York, New York 10153. Item 2(c). Citizenship i)Glenview Capital Management is a Delaware limited liability company; ii) Mr. Robbins is a citizen of the United States of America. Item 2(d). Title of Class of Securities Common Stock, $0.01 par value per share (the “Shares”) Item 2(e). CUSIP Number 53217V109 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c),check whether the person filing is a: This Item 3 is not applicable. Item 4. Ownership. Item 4(a). Amount Beneficially Owned: As of November 19, 2010, each of Glenview Capital Management and Mr. Robbins may be deemed to be the beneficial owner of 9,450,612Shares.This amount consists of: (A) 213,684 Shares held for the account of Glenview Capital Partners; (B) 2,746,229 Shares held for the account of Glenview Capital Master Fund; (C) 1,545,807 Shares held for the account of Glenview Institutional Partners; (D) 43,575 Shares held for the account of GCM Little Arbor Master Fund; (E) 15,027 Shares held for the account of GCM Little Arbor Institutional Partners; (F) 7,781 Shares held for the account of GCM Little Arbor Partners; (G) 494,980 Shares and 44,200 Shares entitled to be received upon exercise of options held for the account of GCM Opportunity Fund; (H) 1,724,559 Shares and 154,000 Shares entitled to be received upon exercise of options held for the account of Glenview Capital Opportunity Fund and (I) 2,258,970 Shares and 201,800 Shares entitled to be received upon exercise of options held for the account of Glenview Offshore Opportunity Master Fund. Item 4(b).Percent of Class: The number of Shares, including Shares entitled to be obtained upon exercise of derivatives, of which each of Glenview Capital Management and Mr. Robbins may be deemed to be the beneficial owner constitutes approximately 5.1% of the total number of Shares outstanding (based upon information provided by the Issuer in its most recently-filed quarterly report on Form 10-Q filed on November 5, 2010, reflecting 186,727,590 shares outstanding as of November 2, 2010). CUSIPNo. 53217V109 Page6 of 10 Pages Item 4(c).Number of shares as to which such person has: Glenview Capital Management and Mr. Robbins: (i) Sole power to vote or direct the vote: 0 (ii)Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5.Ownership of Five Percent or Less of a Class This Item 5 is not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company See disclosure in Item 2 hereof. Item 8.Identification and Classification of Members of the Group This Item 8 is not applicable. Item 9.Notice of Dissolution of Group This Item 9 is not applicable. Item 10. Certification By signing below each of the Reporting Persons certifies that, to the best ofsuch person'sknowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIPNo. 53217V109 Page7 of 10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: November 22, 2010 GLENVIEW CAPITAL MANAGEMENT, LLC By:/s/ Mark J. Horowitz Name:Mark J. Horowitz Title:Attorney-in-fact for Lawrence M. Robbins, individually and as Chief Operating Officer and General Counsel of Glenview Capital Management, LLC Date: November 22, 2010 LAWRENCE M. ROBBINS By:/s/ Mark J. Horowitz Name:Mark J. Horowitz Title:Attorney-in-fact for Lawrence M. Robbins, individually and as Chief Operating Officer and General Counsel of Glenview Capital Management, LLC Attention: Intentional misstatements or omissions of fact constitute federal violations (see 18 U.S.C. 1001). CUSIPNo. 53217V109 Page8 of 10 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement, dated November 22, 2010 by Glenview Capital Management, LLC 9 B Power of Attorney, dated February 10, 2009 by Lawrence M. Robbins 10 CUSIPNo. 53217V109 Page9 of 10 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock of Life Technologies Corp dated as of November 22, 2010 and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities and Exchange Act of 1934, as amended. Date: November 22, 2010 GLENVIEW CAPITAL MANAGEMENT, LLC By:/s/ Mark J. Horowitz Name:Mark J. Horowitz Title:Attorney-in-fact for Lawrence M. Robbins, individually and as Chief Operating Officer and General Counsel of Glenview Capital Management, LLC Date: November 22, 2010 LAWRENCE M. ROBBINS By:/s/ Mark J. Horowitz Name:Mark J. Horowitz Title:Attorney-in-fact for Lawrence M. Robbins, individually and as Chief Operating Officer and General Counsel of Glenview Capital Management, LLC CUSIPNo. 53217V109 Page10 of 10 Pages EXHIBIT B POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENT, that I, Lawrence M. Robbins, hereby make, constitute and appoint Mark J. Horowitz, acting individually, as my agent and attorney-in-fact for the purpose of executing in my name, (a) in my personal capacity or (b) in my capacity as Chief Executive Officer or in other capacities of Glenview Capital Management, LLC, a Delaware limited liability company, and each of its affiliates or entities advised or controlled by me or Glenview Capital Management, LLC, all documents, certificates, instruments, statements, filings and agreements (“documents”) to be filed with or delivered to any foreign or domestic governmental or regulatory body or required or requested by any other person or entity pursuant to any legal or regulatory requirement relating to the acquisition, ownership, management or disposition of securities, futures contracts or other investments, and any other documents relating or ancillary thereto, including, without limitation, all documents relating to filings with the United States Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of 1933, as amended, or the Securities and Exchange Act of 1934, as amended (the “Act”), and the rules and regulations promulgated thereunder, including, without limitation: (1) all documents relating to the beneficial ownership of securities required to be filed with the SEC pursuant to Section 13(d) or Section 16(a) of the Act, including, without limitation: (a) any acquisition statements on Schedule 13D or Schedule 13G and any amendments thereto, (b) any joint filing agreements pursuant to Rule 13d-1(k), and (c) any initial statements of, or statements of changes in, beneficial ownership of securities on Form 3, Form 4 or Form 5 and (2) any information statements on Form 13F required to be filed with the SEC pursuant to Section 13(f) of the Act. All past acts of the attorney-in-fact in furtherance of the foregoing are hereby ratified and confirmed. This Power of Attorney shall remain in effect until revoked, in writing, by the undersigned. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney, this 10th day of February, 2009. /s/ Lawrence M. Robbins Lawrence M. Robbins
